    UNITED STATES BANKRUPTCY COURT
     SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------       x
In re                                                           :   Chapter 11
                                                                :
THE McCLATCHY COMPANY, et al.,                                  :   Case No. 20-10418 (MEW)
                                                                :
                  Debtors. 1                                    :   (Jointly Administered)
                                                                :
--------------------------------------------------------        x


                    AMENDED SCHEDULES OF ASSETS AND LIABILITIES
                          FOR THE MCCLATCHY COMPANY
                                (CASE NO. 20-10418)




1
  The last four digits of Debtor The McClatchy Company’s tax identification number are 0478. Due to the large
number of debtor entities in these jointly administered chapter 11 cases, a complete list of the debtor entities and the
last four digits of their federal tax identification numbers is not provided herein.. A complete list of such information
may be obtained on the website of the Debtors’ claims and noticing agent at http://www.kccllc.net/McClatchy. The
location of the Debtors’ service address for purposes of these chapter 11 cases is: 2100 Q Street, Sacramento,
California 95816.

                                                            1
 Fill in this information to identify the case:

 Debtor Name: In re : The McClatchy Company

 United States Bankruptcy Court for the: Southern District of New York
                                                                                                                                                 Check if this is an
 Case number (if known): 20-10418 (MEW)                                                                                                              amended filing


 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


Part 1:      List All Creditors with PRIORITY Unsecured Claims
  1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
      No. Go to Part 2.
     Yes. Go to Line 2.
    5




  2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
     3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                       Total claim               Priority amount

          2.1 Priority creditor’s name and mailing address               As of the petition filing date, the claim is: $              Unknown    $            Unknown
              N/ASchedule
             See  - Not Amended
                          E/F, Part 1 Attachment                         Check all that apply.
             Creditor Name
                                                                           Contingent
                                                                           Unliquidated
             Creditor's Notice name
                                                                           Disputed


             Address                                                     Basis for the claim:




             City                     State        ZIP Code



             Country

             Date or dates debt was incurred


             Last 4 digits of account                                                                                      Is the claim subject to offset?
             number                                                                                                          No

             Specify Code subsection of PRIORITY unsecured                                                                  Yes
             claim: 11 U.S.C. § 507(a) ()




 Official Form 206E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 1 of 4
Part 2:     List All Creditors with NONPRIORITY Unsecured Claims



  3.List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured
    claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                   Amount of claim

     3.1 Nonpriority creditor’s name and mailing address                           As of the petition filing date, the claim is:   $ 118,830,421.50
                                                                                                                                                 786,241,151.67
          See Supplemental Schedule E/F, Part 2 Attachment                         Check all that apply.
          Creditor Name
                                                                                      Contingent
                                                                                      Unliquidated
          Creditor's Notice name
                                                                                      Disputed
                                                                                   Basis for the claim:
          Address




          City                     State            ZIP Code



          Country

          Date or dates debt was incurred                                          Is the claim subject to offset?
                                                                                      No
          Last 4 digits of account                                                    Yes

          number




 Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 2 of 4
Part 3:        List Others to Be Notified About Unsecured Claims
    4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are
       collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.
       If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the
       next page.


      Name and mailing address                                                   On which line in Part 1 or Part 2 is the      Last 4 digits of account
                                                                                 related creditor (if any) listed?             number, if any


          N/A - Not Amended                                                      Line
      Name                                                                         Not Listed.Explain

      Notice Name


      Street




      City                       State                ZIP Code



      Country




  Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 3 of 4
Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

                                                                                                                          Total of claim amounts

5a.   Total claims from Part 1                                                                                   5a.      $                            0.00


5b.   Total claims from Part 2                                                                                   5b. ¬    $              786,241,151.67
                                                                                                                                       118,830,421.50




                                                                                                                                                          1
5c.   Total of Parts 1 and 2                                                                                     5c.      $             905,071,573.17
      Lines 5a + 5b = 5c.




                1The total claims amount listed at Line 5c represents the aggregate amount of the claims listed in Supplemental Schedule E/F filed
                herewith, as well as the aggregate liquidated amount of those claims previously listed on the original Schedule E/F filed as part of
                McClatchy’s initial Schedules of Assets and Liabilities.




  Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 4 of 4
Fill in this information to identify the case:

Debtor Name: In re : The McClatchy Company

United States Bankruptcy Court for the: Southern District of New York

Case number (if known): 20-10418 (MEW)



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.


            Declaration and signature


           I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
           individual serving as a representative of the debtor in this case.

           I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


           5     Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

           5     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


           5     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

           5     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

           5     Schedule H: Codebtors (Official Form 206H)

           5     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)


           ;     Amended Schedule           E/F Part 2 (Supplemental)

                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

                 Other document that requires a declaration




           I declare under penalty of perjury that the foregoing is true and correct.

           Executed on                                                          / s / Sean M. Harding
                                                                                      µ
                            MM / DD / YYYY                                                Signature of individual signing on behalf of debtor




                                                                                          Sean M. Harding
                                                                                          Printed name

                                                                                          Chief Restructuring Officer of The
                                                                                          McClatchy Company
                                                                                          Position or relationship to debtor




 Official Form 202                                Declaration Under Penalty of Perjury for Non-Individual Debtors
                                                                                          In re: The McClatchy Company
                                                                                                 Case No. 20-10418
                                                                                 Supplemental Schedule E/F, Part 2 Attachment
                                                                              Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                    Disputed
                                                                                                                                                                          Subject
                                                                                                                                                                          to offset
Line       Nonpriority Creditor's Name                     Address                               Date incurred                    Basis for claim                           (Y/N)                                              Amount of claim1
     3.1   Aarvig, D                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $86,175.82
     3.2   Albo, M A                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                         $9.30
     3.3   Alexander, P N                                  Address Redacted                                           Nonqualified Retirement Plan                                                                                   $56,457.29
     3.4   Allen, M K                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                       $823.94
     3.5   Ames, P                                         Address Redacted                                           Nonqualified Retirement Plan                                                                                   $12,405.60
     3.6   Anderson, D M                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                   $29,985.49
     3.7   Anderson, M E                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                    $8,703.76
     3.8   Andrews, J W                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $427,116.20
     3.9   Anger, P E                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $68,526.88
    3.10   Anstandig, M                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $603,250.23
    3.11   Armstrong, J M                                  Address Redacted                                           Nonqualified Retirement Plan                                                                                  $221,163.18
    3.12   Ashe, O R                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $236,824.46
    3.13   Atkisson, J R                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                   $38,865.11
    3.14   Baker, C W                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                    $3,941.37
    3.15   Barkin, A                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $26,006.27
    3.16   Barr, L                                         Address Redacted                                           Nonqualified Retirement Plan                                                                                   $18,453.83
    3.17   Barron, R H                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $31,524.70
    3.18   Bartee, J                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $142,879.76
    3.19   Barton, J                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $275,482.72
    3.20   Batten, J T                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $991,059.37
    3.21   Bauer, D L                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $301,890.24
    3.22   Baur, D                                         Address Redacted                                           Nonqualified Retirement Plan                                                                                    $2,772.48
    3.23   Beach, R G                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $13,675.53
    3.24   Beach, R G                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $110,201.42
    3.25   Beatty, R G                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $230,216.02
    3.26   Becker, D C                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $335,499.05
    3.27   Becker, D C                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $225,473.54
    3.28   Becker, G A                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $19,767.76
    3.29   Beevor, D                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                    $9,265.95
    3.30   Bennett, A                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $86,600.22
    3.31   Bentley, J                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $94,611.00
    3.32   Berbers, V V                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                       $834.89
    3.33   Berger, R W                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $167,779.87
    3.34   Berkley, G                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $87,097.65
1
 Claim amount reflects the present value of all nonqualified retirement plan benefits owed to claimant as of December 29, 2019 under (i) The McClatchy Company Supplemental Executive Retirement Plan, (ii) The McClatchy
Company Nonqualified Special Arrangements, or (iii) the Retirement Benefit Restoration Plan of Knight-Ridder, Inc. and Subsidiaries.



                                                                                                        Page 1 of 18
                                                                                          In re: The McClatchy Company
                                                                                                 Case No. 20-10418
                                                                                 Supplemental Schedule E/F, Part 2 Attachment
                                                                              Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                    Disputed
                                                                                                                                                                          Subject
                                                                                                                                                                          to offset
Line       Nonpriority Creditor's Name                     Address                               Date incurred                    Basis for claim                           (Y/N)                                              Amount of claim1
   3.35    Berkley, G                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $220,968.29
   3.36    Bien, L S                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $102,376.70
   3.37    Bilella, J                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $78,088.65
   3.38    Borton, S J                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $390,114.04
   3.39    Bosley, J S                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $187,843.41
   3.40    Bosley, J S                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $427,867.84
   3.41    Bothun, D D                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                    $1,425.80
   3.42    Bourne, C                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $28,532.28
   3.43    Brenner, E F                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $288,453.63
   3.44    Briggs, J                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $56,900.01
   3.45    Brisbane, A S                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                  $815,327.18
   3.46    Broas, S T                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $61,834.68
   3.47    Brodowski, S R                                  Address Redacted                                           Nonqualified Retirement Plan                                                                                   $25,119.45
   3.48    Broido, L                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $51,913.00
   3.49    Browall, K R                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                    $4,337.82
   3.50    Brown, C M                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $14,430.91
   3.51    Browning, P J                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                   $49,413.57
   3.52    Brownrout, T B                                  Address Redacted                                           Nonqualified Retirement Plan                                                                                  $182,888.06
   3.53    Bryant, B                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                    $4,785.46
   3.54    Bubnow, V                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $21,799.49
   3.55    Buckingham, L M                                 Address Redacted                                           Nonqualified Retirement Plan                                                                                   $23,978.99
   3.56    Buckner, J R                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $134,826.63

    3.57   Buesing-Jung, C G                               Address Redacted                                           Nonqualified Retirement Plan                                                                                   $69,224.28
    3.58   Bullard, C B                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $10,146.16
    3.59   Burbach, M                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                    $9,644.37
    3.60   Burcie, F S                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $11,239.57
    3.61   Burnett Jones, M                                Address Redacted                                           Nonqualified Retirement Plan                                                                                  $302,142.86
    3.62   Burns, R F                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $24,539.56
    3.63   Buscaglia, M                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $75,466.60
    3.64   CaJacob, N                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $290,862.50
    3.65   Cameron, G                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $20,415.83
    3.66   Cammack, C L                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $21,787.38
    3.67   Campbell, D                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $90,006.16
1
 Claim amount reflects the present value of all nonqualified retirement plan benefits owed to claimant as of December 29, 2019 under (i) The McClatchy Company Supplemental Executive Retirement Plan, (ii) The McClatchy
Company Nonqualified Special Arrangements, or (iii) the Retirement Benefit Restoration Plan of Knight-Ridder, Inc. and Subsidiaries.



                                                                                                        Page 2 of 18
                                                                                          In re: The McClatchy Company
                                                                                                 Case No. 20-10418
                                                                                 Supplemental Schedule E/F, Part 2 Attachment
                                                                              Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                    Disputed
                                                                                                                                                                          Subject
                                                                                                                                                                          to offset
Line      Nonpriority Creditor's Name                      Address                               Date incurred                    Basis for claim                           (Y/N)                                              Amount of claim1
   3.68   Campbell, D                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $96,794.99
   3.69   Canepa, V D                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $238,880.39
   3.70   Cantrell, S K                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $70,185.72
   3.71   Capen, R G                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $850,126.76
   3.72   Castello, H J                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $69,407.26
   3.73   Caswell, M C                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $19,124.15
   3.74   Catron, S B                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $11,169.18
   3.75   Cattell, T J                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $54,966.17
   3.76   Caulkins, D A                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $715,075.32
   3.77   Ceppos, J M                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $879,597.40
   3.78   Ceppos, J M                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $535,208.52
   3.79   Chandler, J                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $153,580.22
   3.80   Chaney, J R                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $12,247.65
   3.81   Chapman, B                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $244,483.75
   3.82   Chapman, B                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $169,416.90
   3.83   Cherniss, M                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                    $4,857.31
   3.84   Christian, C B                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                   $11,840.11
   3.85   Claassen, S D                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $149,779.75
   3.86   Clardy, M                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                    $3,381.68
   3.87   Clark, D                                         Address Redacted                                           Nonqualified Retirement Plan                                                                                   $53,023.16
   3.88   Clark, J E                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                       $501.31
   3.89   Clark, S                                         Address Redacted                                           Nonqualified Retirement Plan                                                                                   $12,247.65
   3.90   Clarke, T J                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $62,641.04
   3.91   Claus, M A                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $145,189.49
   3.92   Clifton, D C                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $425,818.42
   3.93   Connors, M J                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $965,991.72
   3.94   Contreras, M G                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                   $45,423.10
   3.95   Cooper, P R                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $38,673.13
   3.96   Corbett, M                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $13,247.93
   3.97   Corcoran, M                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $34,653.77
   3.98   Cowell, F A                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $439,665.53
   3.99   Crabb, R D                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $13,311.13
  3.100   Crankshaw, J C                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                   $38,725.08
  3.101   Crisp, F D                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $979,932.94
1
 Claim amount reflects the present value of all nonqualified retirement plan benefits owed to claimant as of December 29, 2019 under (i) The McClatchy Company Supplemental Executive Retirement Plan, (ii) The McClatchy
Company Nonqualified Special Arrangements, or (iii) the Retirement Benefit Restoration Plan of Knight-Ridder, Inc. and Subsidiaries.



                                                                                                        Page 3 of 18
                                                                                          In re: The McClatchy Company
                                                                                                 Case No. 20-10418
                                                                                 Supplemental Schedule E/F, Part 2 Attachment
                                                                              Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                    Disputed
                                                                                                                                                                          Subject
                                                                                                                                                                          to offset
Line      Nonpriority Creditor's Name                      Address                               Date incurred                    Basis for claim                           (Y/N)                                              Amount of claim1
  3.102   Crutchfield, J N                                 Address Redacted                                           Nonqualified Retirement Plan                                                                                  $379,094.11
  3.103   Cunningham, B                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $79,426.85
  3.104   Currow, J C                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $36,695.15
  3.105   Curtin, E L                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                    $6,174.89
  3.106   Dadisman, J C                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $77,861.14
  3.107   Dadisman, J C                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $104,675.64
  3.108   Daly, E A                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                   $42,060.73
  3.109   D'Angelo, S W                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $32,061.91
  3.110   Daniels, F                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $511,956.67
  3.111   Danze, R A                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $631,641.46
  3.112   Davidson, R D                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $17,331.42
  3.113   Davis, C W                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $14,929.92
  3.114   Davis, D                                         Address Redacted                                           Nonqualified Retirement Plan                                                                                    $4,923.02
  3.115   Davis, D A                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                       $664.73
  3.116   Dear, E P                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                   $17,215.14
  3.117   Dear, E P                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                   $49,758.81
  3.118   Dell, C E                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                  $528,753.59
  3.119   Deluca, J W                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                       $208.07
  3.120   Demontmollin, P                                  Address Redacted                                           Nonqualified Retirement Plan                                                                                  $164,749.89
  3.121   Dempsey, S D                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $158,978.02
  3.122   Desmond, K J                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                       $283.26
  3.123   Devitt, P                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                    $5,390.23
  3.124   Diaz, J                                          Address Redacted                                           Nonqualified Retirement Plan                                                                                  $234,696.38
  3.125   Dickerson, G L                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                  $669,207.88
  3.126   Dickey, A D                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $400,897.08
  3.127   Dickey, D E                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $230,501.35
  3.128   Diebel, C                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                  $174,348.04
  3.129   Dimarino, J                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $69,704.19
  3.130   Dobson, J M                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                    $7,238.67
  3.131   Doctor, K J                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $53,343.53
  3.132   Donati, G                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                   $20,826.94
  3.133   Dotson, H E                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $11,239.57
  3.134   Dotson, P E                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $165,035.31
  3.135   Dotson, P E                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $60,211.32
1
 Claim amount reflects the present value of all nonqualified retirement plan benefits owed to claimant as of December 29, 2019 under (i) The McClatchy Company Supplemental Executive Retirement Plan, (ii) The McClatchy
Company Nonqualified Special Arrangements, or (iii) the Retirement Benefit Restoration Plan of Knight-Ridder, Inc. and Subsidiaries.



                                                                                                        Page 4 of 18
                                                                                          In re: The McClatchy Company
                                                                                                 Case No. 20-10418
                                                                                 Supplemental Schedule E/F, Part 2 Attachment
                                                                              Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                    Disputed
                                                                                                                                                                          Subject
                                                                                                                                                                          to offset
Line      Nonpriority Creditor's Name                      Address                               Date incurred                    Basis for claim                           (Y/N)                                              Amount of claim1
  3.136   Dougherty, W P                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                  $220,558.71
  3.137   Dowis, D G                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $285,937.09
  3.138   Doyle, J E                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $210,953.16
  3.139   Duerr, S J                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $115,646.70
  3.140   Duke, F                                          Address Redacted                                           Nonqualified Retirement Plan                                                                                   $29,692.78
  3.141   Dzwonkowski, R E                                 Address Redacted                                           Nonqualified Retirement Plan                                                                                  $192,290.23
  3.142   Edwards, G                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $12,332.90
  3.143   Effren, G R                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $808,931.77
  3.144   Eitel, A M                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                    $7,128.53
  3.145   Elder, R                                         Address Redacted                                           Nonqualified Retirement Plan                                                                                   $76,290.25
  3.146   Ellis, P L                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $569,046.41
  3.147   English, A                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $16,466.07
  3.148   Enyart, E J                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $134,963.87
  3.149   Erickson, S A                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                    $5,989.05
  3.150   Eubank, S                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                   $58,444.68
  3.151   Ezell, J                                         Address Redacted                                           Nonqualified Retirement Plan                                                                                    $5,924.47
  3.152   Fagundes, E                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $394,211.20
  3.153   Fairbrother, B M                                 Address Redacted                                           Nonqualified Retirement Plan                                                                                   $43,895.15
  3.154   Falls, R                                         Address Redacted                                           Nonqualified Retirement Plan                                                                                    $3,132.90
  3.155   Fancher, C B                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $53,451.36
  3.156   Faraci, A                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                   $42,231.52
  3.157   Farrugia, G J                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                    $1,526.27
  3.158   Favre, G E                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $360,815.53
  3.159   Feinstein, R                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $25,162.54
  3.160   Ferson, J P                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                    $1,358.41
  3.161   Fidler, R F                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $21,487.47
  3.162   Fiedler, T E                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $508,099.21
  3.163   Fielder, V D                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $99,367.35
  3.164   Finnegan, N C                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                    $6,156.87
  3.165   Fladung, T J                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $68,231.83
  3.166   Fojtik, K M                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $178,663.84
  3.167   Fojtik, K M                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $79,883.99
  3.168   Fontaine, E E                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $204,483.66
  3.169   Fontaine, E E                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $351,409.05
1
 Claim amount reflects the present value of all nonqualified retirement plan benefits owed to claimant as of December 29, 2019 under (i) The McClatchy Company Supplemental Executive Retirement Plan, (ii) The McClatchy
Company Nonqualified Special Arrangements, or (iii) the Retirement Benefit Restoration Plan of Knight-Ridder, Inc. and Subsidiaries.



                                                                                                        Page 5 of 18
                                                                                          In re: The McClatchy Company
                                                                                                 Case No. 20-10418
                                                                                 Supplemental Schedule E/F, Part 2 Attachment
                                                                              Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                    Disputed
                                                                                                                                                                          Subject
                                                                                                                                                                          to offset
Line      Nonpriority Creditor's Name                      Address                               Date incurred                    Basis for claim                           (Y/N)                                              Amount of claim1
  3.170   Foreman, G C                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $210,362.74
  3.171   Friday, R M                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $132,572.00
  3.172   Fujishin, V                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                    $5,448.13
  3.173   Gaier, W J                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                    $4,727.57
  3.174   Galloway, R                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $286,120.76
  3.175   Garcia, A J                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $315,249.54
  3.176   Garrison, A R                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $11,215.01
  3.177   Gary, B F                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                   $22,183.99
  3.178   Gary, D                                          Address Redacted                                           Nonqualified Retirement Plan                                                                                    $7,134.72
  3.179   Gels, J                                          Address Redacted                                           Nonqualified Retirement Plan                                                                                  $325,339.68
  3.180   Giles, C L                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $10,146.16
  3.181   Gillmor Jr, D S                                  Address Redacted                                           Nonqualified Retirement Plan                                                                                   $36,090.77
  3.182   Gilmour, M A                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $11,699.20
  3.183   Ginther, C                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $13,355.78
  3.184   Godfrey, R                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $57,752.32
  3.185   Gold, H                                          Address Redacted                                           Nonqualified Retirement Plan                                                                                    $1,744.06
  3.186   Gold, H                                          Address Redacted                                           Nonqualified Retirement Plan                                                                                   $98,294.82
  3.187   Goldberg, S                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $201,947.09
  3.188   Goldberg, S                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $98,499.34
  3.189   Goldstein, S B                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                  $125,032.94
  3.190   Gonzalez, A I                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $17,419.02
  3.191   Gordon, A K                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $42,222.46
  3.192   Gordon, G H                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                    $6,498.87
  3.193   Gowler, V S                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $360,412.78
  3.194   Grady, C D                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $20,911.10
  3.195   Grant, G H                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $196,921.69
  3.196   Greene, L M                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $15,776.72
  3.197   Greenman, J F                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $107,316.64
  3.198   Grier, J R                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $32,048.80
  3.199   Griffin, D L                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $64,725.81
  3.200   Grilly, J E                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $577,665.80
  3.201   Gross, M E                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $14,150.65
  3.202   Gruner, G F                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $43,924.81
  3.203   Guzzo, G R                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $15,308.88
1
 Claim amount reflects the present value of all nonqualified retirement plan benefits owed to claimant as of December 29, 2019 under (i) The McClatchy Company Supplemental Executive Retirement Plan, (ii) The McClatchy
Company Nonqualified Special Arrangements, or (iii) the Retirement Benefit Restoration Plan of Knight-Ridder, Inc. and Subsidiaries.



                                                                                                        Page 6 of 18
                                                                                          In re: The McClatchy Company
                                                                                                 Case No. 20-10418
                                                                                 Supplemental Schedule E/F, Part 2 Attachment
                                                                              Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                    Disputed
                                                                                                                                                                          Subject
                                                                                                                                                                          to offset
Line      Nonpriority Creditor's Name                      Address                               Date incurred                    Basis for claim                           (Y/N)                                              Amount of claim1
  3.204   Gwynn, M                                         Address Redacted                                           Nonqualified Retirement Plan                                                                                    $5,867.78
  3.205   Gyllenhaal, A                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $470,510.44
  3.206   Hagerty, M H                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $10,114.56
  3.207   Haggerty, P                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                        $81.31
  3.208   Haitz, H B                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $93,027.53
  3.209   Hall, R                                          Address Redacted                                           Nonqualified Retirement Plan                                                                                $1,633,440.65
  3.210   Hallissey, K A                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                   $16,568.71
  3.211   Hamilton, R                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                    $5,980.56
  3.212   Hammett, J                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $199,996.36
  3.213   Hampton, H E                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $74,770.62
  3.214   Hampton, L V                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $135,000.93
  3.215   Hardin, P                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                   $10,146.16
  3.216   Harris, A C                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $580,262.03
  3.217   Harris, D C                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $572,732.12
  3.218   Harris, D C                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $325,809.93
  3.219   Harris, E                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                   $16,034.28
  3.220   Harris, J T                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $551,798.58
  3.221   Harte, C M                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $12,489.36
  3.222   Hartupee, M L                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $36,723.66
  3.223   Hatton, K                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                   $37,396.23
  3.224   Hauswirth, L                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $114,813.83
  3.225   Hazen, B L                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $12,959.43
  3.226   Heaphy, J                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                  $722,517.26
  3.227   Heath, C R                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                    $9,434.25
  3.228   Heldman, L M                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $588,300.17
  3.229   Helm, E D                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                    $8,576.07
  3.230   Henderson, R L                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                  $978,986.06
  3.231   Hendricks, C A                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                  $881,125.63
  3.232   Henry, J T                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $263,750.58
  3.233   Herschberger, P R                                Address Redacted                                           Nonqualified Retirement Plan                                                                                   $33,872.50
  3.234   Hester, R L                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $16,835.02
  3.235   Higgins, H K                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $501,186.22
  3.236   Hill, H W                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                   $20,186.90
  3.237   Hill, H W                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                   $89,430.68
1
 Claim amount reflects the present value of all nonqualified retirement plan benefits owed to claimant as of December 29, 2019 under (i) The McClatchy Company Supplemental Executive Retirement Plan, (ii) The McClatchy
Company Nonqualified Special Arrangements, or (iii) the Retirement Benefit Restoration Plan of Knight-Ridder, Inc. and Subsidiaries.



                                                                                                        Page 7 of 18
                                                                                          In re: The McClatchy Company
                                                                                                 Case No. 20-10418
                                                                                 Supplemental Schedule E/F, Part 2 Attachment
                                                                              Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                    Disputed
                                                                                                                                                                          Subject
                                                                                                                                                                          to offset
Line        Nonpriority Creditor's Name                    Address                               Date incurred                    Basis for claim                           (Y/N)                                              Amount of claim1
  3.238     Hills, A                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $69,025.92
  3.239     Holwerk, D H                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                   $37,486.18
  3.240     Holzkamp, D                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $17,533.25
  3.241     Honeysett, N                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                  $224,384.78
  3.242     Hood, R R                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                    $5,937.73
  3.243     Hoyt, C F                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $246,760.40
  3.244     Hudler, C                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $162,948.59
  3.245     Hughes, C                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $180,970.06
  3.246     Hughes, V                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                    $4,923.02
  3.247     Hughes, W E                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $15,696.26
  3.248     Huntington, T A                                Address Redacted                                           Nonqualified Retirement Plan                                                                                    $2,739.57
  3.249     Hussey, Y G                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $25,085.87

    3.250   Hutton, C L                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $383,045.64
    3.251   Ibarguen, A                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $526,902.63
    3.252   Ingle, R                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $808,480.98
    3.253   Jacobs, M J                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                    $5,388.56
    3.254   Jacobus, E                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $21,599.70
    3.255   James, J J                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $21,500.12
    3.256   Jennewein, J C                                 Address Redacted                                           Nonqualified Retirement Plan                                                                                   $67,955.69
    3.257   Jinks, L                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $373,855.07
    3.258   Jochens, D H                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                     $368.43
    3.259   Johnson, J M                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                   $11,239.57
    3.260   Johnson, S S                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                     $139.42
    3.261   Jones, R                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $422,267.77
    3.262   Jordan, T J                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $100,866.79
    3.263   Judge, P A                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $22,641.92
    3.264   Jung, M D                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $68,880.03
    3.265   Keil, P                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                  $150,734.09
    3.266   Keirnan, M E                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                  $239,423.11
    3.267   Kelly, T M                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $243,891.44
    3.268   Kemp, E G                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                    $9,983.94
    3.269   Kiel, J E                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $319,501.96
    3.270   King, M E                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $329,280.19
1
 Claim amount reflects the present value of all nonqualified retirement plan benefits owed to claimant as of December 29, 2019 under (i) The McClatchy Company Supplemental Executive Retirement Plan, (ii) The McClatchy
Company Nonqualified Special Arrangements, or (iii) the Retirement Benefit Restoration Plan of Knight-Ridder, Inc. and Subsidiaries.



                                                                                                        Page 8 of 18
                                                                                          In re: The McClatchy Company
                                                                                                 Case No. 20-10418
                                                                                 Supplemental Schedule E/F, Part 2 Attachment
                                                                              Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                    Disputed
                                                                                                                                                                          Subject
                                                                                                                                                                          to offset
Line      Nonpriority Creditor's Name                      Address                               Date incurred                    Basis for claim                           (Y/N)                                              Amount of claim1
  3.271   Kohler, J V                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                    $4,496.00
  3.272   Kovatch, J E                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $14,714.35
  3.273   Krauter, J E                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $86,215.74
  3.274   Krost, M A                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $189,716.26
  3.275   Kulisheck, R A                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                   $23,993.97
  3.276   Kuramoto, M                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                    $2,421.12
  3.277   Laffoon, P                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $451,324.29
  3.278   Lale, L S                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                    $4,095.59
  3.279   Lamm, J S                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                  $104,888.06
  3.280   Lamont, I J                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $223,906.71
  3.281   Lamont, S H                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $76,419.67
  3.282   Landsberg, D A                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                  $420,857.61
  3.283   Lawrence, D                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                $1,114,245.46
  3.284   Lawrenson, W                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $27,528.04
  3.285   Leach, J C                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $21,272.50
  3.286   Leavitt, S E                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $24,303.60
  3.287   Lebatard, D T                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                    $7,165.27
  3.288   Lee, K                                           Address Redacted                                           Nonqualified Retirement Plan                                                                                   $22,497.27
  3.289   Lett, M E                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                  $175,149.45
  3.290   Liggett, M                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $16,395.16
  3.291   Lilly, A                                         Address Redacted                                           Nonqualified Retirement Plan                                                                                   $14,063.82
  3.292   Linden, E                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                    $9,802.52
  3.293   Lindenbaum, S                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $104,192.24
  3.294   Lintecum, R E                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $407,242.42
  3.295   Liu, T C                                         Address Redacted                                           Nonqualified Retirement Plan                                                                                  $146,658.40
  3.296   Lloyd, E E                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $52,746.42
  3.297   Lloyd, L G                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                    $8,248.69
  3.298   Logie, W B                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $14,181.43
  3.299   Lomas, E                                         Address Redacted                                           Nonqualified Retirement Plan                                                                                    $6,754.52
  3.300   Lonergan, J K                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $32,870.70
  3.301   Long, B A                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                    $2,047.96
  3.302   Lopez, M R                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                    $4,132.77
  3.303   Lowdermilk, E                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $54,354.02
  3.304   Lowe, P                                          Address Redacted                                           Nonqualified Retirement Plan                                                                                   $18,811.86
1
 Claim amount reflects the present value of all nonqualified retirement plan benefits owed to claimant as of December 29, 2019 under (i) The McClatchy Company Supplemental Executive Retirement Plan, (ii) The McClatchy
Company Nonqualified Special Arrangements, or (iii) the Retirement Benefit Restoration Plan of Knight-Ridder, Inc. and Subsidiaries.



                                                                                                        Page 9 of 18
                                                                                          In re: The McClatchy Company
                                                                                                 Case No. 20-10418
                                                                                 Supplemental Schedule E/F, Part 2 Attachment
                                                                              Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                    Disputed
                                                                                                                                                                          Subject
                                                                                                                                                                          to offset
Line        Nonpriority Creditor's Name                    Address                               Date incurred                    Basis for claim                           (Y/N)                                              Amount of claim1
  3.305     Lowitz, D M                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $42,353.75
  3.306     Luby, J W                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $137,903.25
  3.307     Luecke, P                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $17,218.02
  3.308     Lundy, W                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $192,065.22
  3.309     Lunsford, J D                                  Address Redacted                                           Nonqualified Retirement Plan                                                                                   $18,105.04
  3.310     Lux, C                                         Address Redacted                                           Nonqualified Retirement Plan                                                                                    $8,170.74
  3.311     Macadam, R J                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                   $15,971.30
  3.312     Maclean, R                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $154,489.90
  3.313     Maclean, R                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $210,403.18
  3.314     Madden, M G                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $18,105.04
  3.315     Mandell, S M                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                  $114,375.50
  3.316     Mann, F G                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $100,218.15
  3.317     Marbert, L D                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                  $331,826.61

    3.318   Marder, S O                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $101,226.25
    3.319   Markham, W S                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                     $8,238.83
    3.320   Marshall, J L                                  Address Redacted                                           Nonqualified Retirement Plan                                                                                  $109,757.76
    3.321   Marshall, R E                                  Address Redacted                                           Nonqualified Retirement Plan                                                                                    $28,473.65
    3.322   Mathews, R R                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                    $69,105.02
    3.323   Matsumoto, S                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                     $5,209.32
    3.324   Mayo, M K                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                    $66,629.44
    3.325   Mc Caulley, G L                                Address Redacted                                           Nonqualified Retirement Plan                                                                                    $65,693.46
    3.326   Mc Comas, F                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                 $1,436,558.09
    3.327   Mcafee, E D                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                    $12,247.65
    3.328   Mccall, M                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                     $6,527.90
    3.329   Mccarthy, J L                                  Address Redacted                                           Nonqualified Retirement Plan                                                                                     $4,530.64
    3.330   McCaskill, C                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                    $21,587.32
    3.331   McClatchy, S                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                  $397,985.24
    3.332   McClure, R N                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                    $16,731.67
    3.333   Mcdonald, S K                                  Address Redacted                                           Nonqualified Retirement Plan                                                                                    $76,743.11
    3.334   Mcgehee, S                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $322,964.92
    3.335   Mcgehee, S                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $275,511.68
    3.336   Mcgruder, A                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $207,743.31
    3.337   Mchugh, P J                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $408,931.33
1
 Claim amount reflects the present value of all nonqualified retirement plan benefits owed to claimant as of December 29, 2019 under (i) The McClatchy Company Supplemental Executive Retirement Plan, (ii) The McClatchy
Company Nonqualified Special Arrangements, or (iii) the Retirement Benefit Restoration Plan of Knight-Ridder, Inc. and Subsidiaries.



                                                                                                       Page 10 of 18
                                                                                          In re: The McClatchy Company
                                                                                                 Case No. 20-10418
                                                                                 Supplemental Schedule E/F, Part 2 Attachment
                                                                              Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                    Disputed
                                                                                                                                                                          Subject
                                                                                                                                                                          to offset
Line        Nonpriority Creditor's Name                    Address                               Date incurred                    Basis for claim                           (Y/N)                                              Amount of claim1
  3.338     Mckeel, S S                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $140,013.74
  3.339     Mclean, T N                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $28,814.64
  3.340     Mcmillion, J M                                 Address Redacted                                           Nonqualified Retirement Plan                                                                                    $8,311.81
  3.341     Mcmillion, J M                                 Address Redacted                                           Nonqualified Retirement Plan                                                                                  $190,313.00

    3.342   Mcnall, E M                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                      $445.57
    3.343   Mcney, W H                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                    $18,903.00
    3.344   Mcsweeny, M D                                  Address Redacted                                           Nonqualified Retirement Plan                                                                                     $3,277.15
    3.345   Meeks, F                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                     $5,924.47
    3.346   Meier, R A                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                     $2,321.60
    3.347   Mendoza, C E                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                    $46,213.59
    3.348   Mendoza, C L                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                  $162,558.78
    3.349   Meriwether, H J                                Address Redacted                                           Nonqualified Retirement Plan                                                                                 $1,070,247.68
    3.350   Meyer, S J                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                     $8,758.62
    3.351   Mies, R D                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $141,669.40
    3.352   Miller, J W                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $199,688.14
    3.353   Miller, J J                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                    $19,852.62
    3.354   Miller, M                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                    $51,504.95
    3.355   Mitchell, A                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                    $10,034.65
    3.356   Mitchell, B                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                     $9,007.20
    3.357   Moehle, D R                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                    $10,426.91
    3.358   Mohr, L T                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $102,037.09
    3.359   Moloney, H W                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                    $37,276.88
    3.360   Momsen, R C                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                    $33,058.85
    3.361   Monroe, B K                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                    $38,666.19
    3.362   Moore, D A                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                    $28,440.37
    3.363   Morgan-Prager, K R                             Address Redacted                                           Nonqualified Retirement Plan                                                                                  $827,796.47
    3.364   Morris, F P                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                     $8,071.43
    3.365   Mott, F                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                  $448,144.92
    3.366   Moyer, J K                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $878,293.74
    3.367   Munch, D L                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                     $7,257.26
    3.368   Nardi, G E                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $908,371.96
    3.369   Natoli, J T                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $913,772.14
    3.370   Naughton, D M                                  Address Redacted                                           Nonqualified Retirement Plan                                                                                    $40,795.16
1
 Claim amount reflects the present value of all nonqualified retirement plan benefits owed to claimant as of December 29, 2019 under (i) The McClatchy Company Supplemental Executive Retirement Plan, (ii) The McClatchy
Company Nonqualified Special Arrangements, or (iii) the Retirement Benefit Restoration Plan of Knight-Ridder, Inc. and Subsidiaries.



                                                                                                       Page 11 of 18
                                                                                          In re: The McClatchy Company
                                                                                                 Case No. 20-10418
                                                                                 Supplemental Schedule E/F, Part 2 Attachment
                                                                              Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                    Disputed
                                                                                                                                                                          Subject
                                                                                                                                                                          to offset
Line      Nonpriority Creditor's Name                      Address                               Date incurred                    Basis for claim                           (Y/N)                                              Amount of claim1
  3.371   Neihart, N L                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $30,866.16
  3.372   Neill, R                                         Address Redacted                                           Nonqualified Retirement Plan                                                                                  $646,714.74
  3.373   Nelson, B A                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $51,446.76
  3.374   Nizen, D A                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $31,488.23
  3.375   Noonan, R                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                   $10,676.82
  3.376   Nunan, J                                         Address Redacted                                           Nonqualified Retirement Plan                                                                                       $450.44
  3.377   O'Connor, P H                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                    $5,376.28
  3.378   Oglesby, J                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $63,744.14
  3.379   OHL, R                                           Address Redacted                                           Nonqualified Retirement Plan                                                                                   $23,903.03
  3.380   Olmstead, L D                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $367,637.89
  3.381   Olson, E E                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $121,252.98
  3.382   Oppel, R A                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $59,581.65
  3.383   Orbaugh, D R                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $21,421.41
  3.384   Ortiz, J                                         Address Redacted                                           Nonqualified Retirement Plan                                                                                   $28,140.04
  3.385   Owen, P                                          Address Redacted                                           Nonqualified Retirement Plan                                                                                   $16,081.75
  3.386   Owens, J W                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $372,517.09
  3.387   Pallares, J P                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $13,124.09
  3.388   Papano, P                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                   $18,839.39
  3.389   Parks, L B                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                    $3,649.57
  3.390   Pate, J M                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                   $85,488.86
  3.391   Peak, D L                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                   $21,718.67
  3.392   Petrak, M R                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $688,866.43
  3.393   Phillips, D R                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $20,787.34
  3.394   Phipps, C F                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $30,888.68
  3.395   Pierce, A                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                   $14,430.91
  3.396   Pinera, J C                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                    $3,950.15
  3.397   Pitz, P E                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                  $520,979.65
  3.398   Pizarro, C A                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $164,858.85
  3.399   Poepping, D B                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                    $6,659.41
  3.400   Polk, G H                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                  $254,202.13
  3.401   Pollock, K                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $107,362.26
  3.402   Powell, W O                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $12,002.50
  3.403   Pratt, A                                         Address Redacted                                           Nonqualified Retirement Plan                                                                                   $42,157.33
  3.404   Proebstle, M L                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                   $64,272.38
1
 Claim amount reflects the present value of all nonqualified retirement plan benefits owed to claimant as of December 29, 2019 under (i) The McClatchy Company Supplemental Executive Retirement Plan, (ii) The McClatchy
Company Nonqualified Special Arrangements, or (iii) the Retirement Benefit Restoration Plan of Knight-Ridder, Inc. and Subsidiaries.



                                                                                                       Page 12 of 18
                                                                                          In re: The McClatchy Company
                                                                                                 Case No. 20-10418
                                                                                 Supplemental Schedule E/F, Part 2 Attachment
                                                                              Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                    Disputed
                                                                                                                                                                          Subject
                                                                                                                                                                          to offset
Line        Nonpriority Creditor's Name                    Address                               Date incurred                    Basis for claim                           (Y/N)                                              Amount of claim1
  3.405     Provenzano, G M                                Address Redacted                                           Nonqualified Retirement Plan                                                                                   $18,734.52
  3.406     Pruitt, G                                      Address Redacted                                           Nonqualified Retirement Plan                                                                               $14,503,599.84
  3.407     Quarles, O                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $915,562.19
  3.408     Quinn, B J                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                    $7,768.71
  3.409     Ramsey, B E                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $15,603.87
  3.410     Randazzo, M                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $28,763.42
  3.411     Ranes, D                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                    $4,245.54
  3.412     Ranes, M                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $89,201.40
  3.413     Ray, C M                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $174,438.50
  3.414     Ray, C M                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $34,615.94
  3.415     Ray, D K                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $214,919.64
  3.416     Ray, D K                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $42,620.39
  3.417     Ream, R P                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $58,893.99
  3.418     Reeves, H R                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $105,956.24
  3.419     Rey, J C                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $41,028.42
  3.420     Ridder, B                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $252,234.90
  3.421     Ridder, L M                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $43,545.91

    3.422 Ridder, P A                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                 $5,385,135.81

    3.423   Ridder, P A                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                    $61,633.34
    3.424   Ridder, P A                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $232,320.71
    3.425   Ridder, P B                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $435,153.32
    3.426   Rigas, A B                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                     $4,950.47
    3.427   Riggs, G E                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $777,366.62
    3.428   Rimmer, A M                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                    $42,073.76
    3.429   Roberts, E L                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                  $277,631.82
    3.430   Roberts, L F                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                     $2,114.17
    3.431   Robertson, A J                                 Address Redacted                                           Nonqualified Retirement Plan                                                                                    $54,798.08
    3.432   Robinson, D B                                  Address Redacted                                           Nonqualified Retirement Plan                                                                                    $78,191.14
    3.433   Rodriguez, R                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                 $1,008,359.12
    3.434   Roll, D C                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $320,845.71
    3.435   Romaner, K C                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                     $2,447.00
    3.436   Rooney, D C                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                    $79,103.84
1
 Claim amount reflects the present value of all nonqualified retirement plan benefits owed to claimant as of December 29, 2019 under (i) The McClatchy Company Supplemental Executive Retirement Plan, (ii) The McClatchy
Company Nonqualified Special Arrangements, or (iii) the Retirement Benefit Restoration Plan of Knight-Ridder, Inc. and Subsidiaries.



                                                                                                       Page 13 of 18
                                                                                          In re: The McClatchy Company
                                                                                                 Case No. 20-10418
                                                                                 Supplemental Schedule E/F, Part 2 Attachment
                                                                              Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                    Disputed
                                                                                                                                                                          Subject
                                                                                                                                                                          to offset
Line        Nonpriority Creditor's Name                    Address                               Date incurred                    Basis for claim                           (Y/N)                                              Amount of claim1
  3.437     Rooney, D C                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $62,293.47
  3.438     Rosenberg, S R                                 Address Redacted                                           Nonqualified Retirement Plan                                                                                   $35,844.95
  3.439     Rosenthal, R J                                 Address Redacted                                           Nonqualified Retirement Plan                                                                                  $115,694.17
  3.440     Rosenthal, S A                                 Address Redacted                                           Nonqualified Retirement Plan                                                                                   $12,493.47
  3.441     Rossi, S B                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                $1,326,202.96
  3.442     Roth, B N                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $22,274.24

    3.443   Rothschild, A R                                Address Redacted                                           Nonqualified Retirement Plan                                                                                   $23,521.02
    3.444   Rounds, D                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $127,059.25
    3.445   Rusch, P                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $78,020.53
    3.446   Ryan, R                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                  $879,104.64
    3.447   Ryan, S M                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $12,396.30
    3.448   Sadowski, R                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $553,323.38
    3.449   Sammeth, M A                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                    $2,080.66

    3.450   San Pedro, P P                                 Address Redacted                                           Nonqualified Retirement Plan                                                                                   $20,837.27
    3.451   Satterfield, D A                               Address Redacted                                           Nonqualified Retirement Plan                                                                                   $37,013.14
    3.452   Scher, L                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $38,820.83
    3.453   Schick, G                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $203,693.34
    3.454   Schlemmer, B                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                   $10,146.16
    3.455   Schneider, B E                                 Address Redacted                                           Nonqualified Retirement Plan                                                                                   $39,223.09
    3.456   Schneider, H A                                 Address Redacted                                           Nonqualified Retirement Plan                                                                                  $243,861.01
    3.457   Schneider, J                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                  $150,621.59
    3.458   Schneider, N                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                    $5,417.76
    3.459   Schoenberger, G F                              Address Redacted                                           Nonqualified Retirement Plan                                                                                   $23,895.08
    3.460   Scholz, J                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $233,511.84
    3.461   Schwartz, S L                                  Address Redacted                                           Nonqualified Retirement Plan                                                                                   $28,090.41
    3.462   Scott, J D                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $136,568.08
    3.463   Seibel, M E                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $240,497.78
    3.464   Seidl, F J                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $26,792.69
    3.465   Sexton, M J                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $190,395.29
    3.466   Sharp, D                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $38,096.98
    3.467   Sharp, G                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $141,836.28
    3.468   Sheriff, S H                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                   $32,568.82
1
 Claim amount reflects the present value of all nonqualified retirement plan benefits owed to claimant as of December 29, 2019 under (i) The McClatchy Company Supplemental Executive Retirement Plan, (ii) The McClatchy
Company Nonqualified Special Arrangements, or (iii) the Retirement Benefit Restoration Plan of Knight-Ridder, Inc. and Subsidiaries.



                                                                                                       Page 14 of 18
                                                                                          In re: The McClatchy Company
                                                                                                 Case No. 20-10418
                                                                                 Supplemental Schedule E/F, Part 2 Attachment
                                                                              Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                    Disputed
                                                                                                                                                                          Subject
                                                                                                                                                                          to offset
Line      Nonpriority Creditor's Name                      Address                               Date incurred                    Basis for claim                           (Y/N)                                              Amount of claim1
  3.469   Shimshock, E A                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                       $780.52
  3.470   Shirk, S S                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $20,365.04
  3.471   Shitut, P B                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                       $425.28
  3.472   Shown, G                                         Address Redacted                                           Nonqualified Retirement Plan                                                                                   $61,693.61
  3.473   Shull, R M                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $54,970.80
  3.474   Sichtermann, J                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                   $18,809.95
  3.475   Siddall, P K                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $43,712.17
  3.476   Sill, M A                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                  $279,260.36
  3.477   Silverglat, A                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $84,938.50
  3.478   Simmons, D L                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $11,120.59
  3.479   Simons, R                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                   $26,204.90
  3.480   Sims, T E                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                  $247,281.96
  3.481   Sims, T E                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                   $20,928.94
  3.482   Skeet, A G                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $76,604.58
  3.483   Slattery, K M                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $49,765.44
  3.484   Smith, B                                         Address Redacted                                           Nonqualified Retirement Plan                                                                                    $1,570.23
  3.485   Smith, J P                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $425,777.65
  3.486   Smith, T J                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $89,835.42
  3.487   Snow, A C                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                   $24,497.10
  3.488   Snow, W L                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                   $47,356.31
  3.489   Soper, W B                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $190,747.27
  3.490   Spangler, J P                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $30,292.99
  3.491   Sparby, H C                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $43,586.34
  3.492   Speizer, I                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $159,953.89
  3.493   Spitler, D A                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $31,150.31
  3.494   Stalberg, Z                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $178,743.46
  3.495   Steele, B                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                    $1,237.94
  3.496   Steele, C R                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                $1,498,185.19
  3.497   Steely, L                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                  $171,203.69
  3.498   Stein, S J                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $98,642.90
  3.499   Stephenson, T A                                  Address Redacted                                           Nonqualified Retirement Plan                                                                                  $234,571.32
  3.500   Stewart, M                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                    $2,737.50
  3.501   Stiles, B                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                   $16,477.38
  3.502   Stoch, J E                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                    $2,263.19
1
 Claim amount reflects the present value of all nonqualified retirement plan benefits owed to claimant as of December 29, 2019 under (i) The McClatchy Company Supplemental Executive Retirement Plan, (ii) The McClatchy
Company Nonqualified Special Arrangements, or (iii) the Retirement Benefit Restoration Plan of Knight-Ridder, Inc. and Subsidiaries.



                                                                                                       Page 15 of 18
                                                                                          In re: The McClatchy Company
                                                                                                 Case No. 20-10418
                                                                                 Supplemental Schedule E/F, Part 2 Attachment
                                                                              Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                    Disputed
                                                                                                                                                                          Subject
                                                                                                                                                                          to offset
Line      Nonpriority Creditor's Name                      Address                               Date incurred                    Basis for claim                           (Y/N)                                              Amount of claim1
  3.503   Stone, A                                         Address Redacted                                           Nonqualified Retirement Plan                                                                                    $5,980.56
  3.504   Stone, C                                         Address Redacted                                           Nonqualified Retirement Plan                                                                                   $78,484.76
  3.505   Stone, S K                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $53,580.98
  3.506   Stotler, D                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                    $3,758.90
  3.507   Stowell, F E                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                       $314.87
  3.508   Studdard, G R                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                    $7,128.53
  3.509   Stuski, N M                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $12,805.68
  3.510   Suarez, M                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                  $146,033.36
  3.511   Summit, R                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                  $423,229.43
  3.512   Sumner, M                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                   $10,028.94
  3.513   Sumrell, D E                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $68,244.22
  3.514   Talamantes, P                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $685,410.22
  3.515   Teagan, J G                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $171,319.92
  3.516   Tebbe, J                                         Address Redacted                                           Nonqualified Retirement Plan                                                                                   $79,442.60
  3.517   Thames, R W                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $239,971.94
  3.518   Thomson, R W                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $58,264.97
  3.519   Thomson, V A                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                    $2,378.87
  3.520   Tierney, P                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $190,934.08
  3.521   Tigelman, R J                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $69,117.71
  3.522   Tilis, J S                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $846,609.29
  3.523   Tilis, J S                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $312,702.40
  3.524   Tiner, S R                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                   $35,021.24
  3.525   Toolan, B P                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $16,375.87
  3.526   Tork, S R                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                   $18,105.04
  3.527   Traynor, W B                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $138,202.52
  3.528   Trinka, D S                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $40,747.23
  3.529   Truax, A C                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $365,409.49
  3.530   Tucker, P T                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                   $70,320.10
  3.531   Tully, C B                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $807,820.90
  3.532   Tully, M A                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $475,904.67
  3.533   Tully, V                                         Address Redacted                                           Nonqualified Retirement Plan                                                                                   $73,284.43
  3.534   Turner, R G                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                       $858.83
  3.535   Turner, W R                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                $1,244,953.72
  3.536   Uffelman, J R                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                   $29,813.29
1
 Claim amount reflects the present value of all nonqualified retirement plan benefits owed to claimant as of December 29, 2019 under (i) The McClatchy Company Supplemental Executive Retirement Plan, (ii) The McClatchy
Company Nonqualified Special Arrangements, or (iii) the Retirement Benefit Restoration Plan of Knight-Ridder, Inc. and Subsidiaries.



                                                                                                       Page 16 of 18
                                                                                          In re: The McClatchy Company
                                                                                                 Case No. 20-10418
                                                                                 Supplemental Schedule E/F, Part 2 Attachment
                                                                              Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                    Disputed
                                                                                                                                                                          Subject
                                                                                                                                                                          to offset
Line        Nonpriority Creditor's Name                    Address                               Date incurred                    Basis for claim                           (Y/N)                                              Amount of claim1
  3.537     Van Halsema, D                                 Address Redacted                                           Nonqualified Retirement Plan                                                                                   $50,592.10
  3.538     Vanaver, E J                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                  $249,870.43
  3.539     Vander Veen, H N                               Address Redacted                                           Nonqualified Retirement Plan                                                                                  $394,937.63
  3.540     Vandevanter, P H                               Address Redacted                                           Nonqualified Retirement Plan                                                                                   $32,975.21
  3.541     Vasche, M S                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $356,711.59
  3.542     Verdecia, C R                                  Address Redacted                                           Nonqualified Retirement Plan                                                                                    $8,980.42
  3.543     Verdeja, F                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                   $36,828.99
  3.544     Villoch, A                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $126,883.53
  3.545     Visci, J M                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                  $657,667.04
  3.546     Vogt, J C                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                    $2,038.65

    3.547   Von Sternenfel, I K                            Address Redacted                                           Nonqualified Retirement Plan                                                                                  $137,284.69
    3.548   Wade, C                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                    $14,748.61
    3.549   Wakefield, C W                                 Address Redacted                                           Nonqualified Retirement Plan                                                                                  $226,020.03
    3.550   Walcott, J L                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                  $119,655.71
    3.551   Waldrop, L A                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                     $6,498.87
    3.552   Walker, J A                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                    $15,603.87
    3.553   Walzer, A W                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                    $33,610.41
    3.554   Ward, J W                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $145,057.85
    3.555   Waters, L                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $129,043.13
    3.556   Waters, R K                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                    $42,375.87
    3.557   Watts, B J                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                    $11,046.11
    3.558   Weaver, H C                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                 $1,506,085.46
    3.559   Weaver, S M                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                    $14,633.27
    3.560   Weber, P S                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                    $12,291.84
    3.561   Weeks, R                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $451,459.27
    3.562   Weeks, R W                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                    $17,744.14
    3.563   Weil, D R                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $214,364.63
    3.564   Weil, R J                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                 $1,686,345.59
    3.565   Weiler, J                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $103,843.56
    3.566   Weitzel, P A                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                    $18,968.16
    3.567   White, D W                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                    $38,428.31
    3.568   Whiteman, W W                                  Address Redacted                                           Nonqualified Retirement Plan                                                                                  $170,741.83
    3.569   Whitney, T A                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                    $64,254.64
1
 Claim amount reflects the present value of all nonqualified retirement plan benefits owed to claimant as of December 29, 2019 under (i) The McClatchy Company Supplemental Executive Retirement Plan, (ii) The McClatchy
Company Nonqualified Special Arrangements, or (iii) the Retirement Benefit Restoration Plan of Knight-Ridder, Inc. and Subsidiaries.



                                                                                                       Page 17 of 18
                                                                                          In re: The McClatchy Company
                                                                                                 Case No. 20-10418
                                                                                 Supplemental Schedule E/F, Part 2 Attachment
                                                                              Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                    Disputed
                                                                                                                                                                          Subject
                                                                                                                                                                          to offset
Line      Nonpriority Creditor's Name                      Address                               Date incurred                    Basis for claim                           (Y/N)                                              Amount of claim1
  3.570   Whittaker, F R                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                 $2,797,760.94
  3.571   Wilfley, M K                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                    $22,515.13
  3.572   Wilkins, G S                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                     $9,400.62
  3.573   Willbern, J E                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                    $10,289.12
  3.574   Williams, B S                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                    $16,395.16
  3.575   Williams, F E                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                  $131,418.30
  3.576   Williams, H A                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                     $7,128.53
  3.577   Wilson, R D                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                    $61,321.05
  3.578   Winter, J M                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $162,027.30
  3.579   Witt, J L                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                  $696,318.47
  3.580   Woischwill, J C                                  Address Redacted                                           Nonqualified Retirement Plan                                                                                    $36,689.92
  3.581   Woldmoe, R H                                     Address Redacted                                           Nonqualified Retirement Plan                                                                                    $25,622.94
  3.582   Woldt Jr, H F                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                    $43,405.23
  3.583   Woodworth, R C                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                  $162,737.71
  3.584   Wortel, G                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                  $569,036.85
  3.585   Worthington, C                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                     $2,488.36
  3.586   Yamate, G                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                  $517,645.37
  3.587   Yarnold, D                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $431,193.55
  3.588   Yates, K B                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $271,486.36
  3.589   Yoshimoto, G N                                   Address Redacted                                           Nonqualified Retirement Plan                                                                                     $1,286.87
  3.590   Youngblood, B R                                  Address Redacted                                           Nonqualified Retirement Plan                                                                                     $8,576.07
  3.591   Youngren, P E                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                     $2,177.84
  3.592   Youngren, P E                                    Address Redacted                                           Nonqualified Retirement Plan                                                                                    $20,973.00
  3.593   Zaidan, A S                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                    $30,050.02
  3.594   Zeeck, D A                                       Address Redacted                                           Nonqualified Retirement Plan                                                                                  $213,429.65
  3.595   Zenick, G                                        Address Redacted                                           Nonqualified Retirement Plan                                                                                    $49,383.63
  3.596   Zieman, G M                                      Address Redacted                                           Nonqualified Retirement Plan                                                                                  $358,794.66
                                                                                                                                                                                                     TOTAL:                      $118,830,421.50
1
 Claim amount reflects the present value of all nonqualified retirement plan benefits owed to claimant as of December 29, 2019 under (i) The McClatchy Company Supplemental Executive Retirement Plan, (ii) The McClatchy
Company Nonqualified Special Arrangements, or (iii) the Retirement Benefit Restoration Plan of Knight-Ridder, Inc. and Subsidiaries.




                                                                                                       Page 18 of 18
